Exhibit 10.3


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS.  IT MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER SUCH ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED.


AMERICAN HOUSING REIT INC.
 
CONVERTIBLE DEMAND PROMISSORY NOTE
 

$2,811,514.63   July 18, 2014

 
FOR VALUE RECEIVED, the undersigned, AMERICAN HOUSING REIT INC., a Maryland
corporation (successor by merger with ONTARGET360 GROUP INC., a Delaware
corporation, together with its successors and permitted assigns, the
“Borrower”), hereby promises to pay to the order of HFE USA, LLC. (together with
its successors and permitted assigns, the “Lender”), at 24/F Wyndham Place,
40-44 Wyndham Street, Central Hong Kong, or at such other place as may be
designated from time to time in writing by the Lender, in lawful money of the
United States of America, without setoff and in immediately available funds, on
demand, the principal sum of TWO MILLION EIGHT HUNDRED ELEVEN THOUSAND FIVE
HUNDRED FOURTEEN AND 63/100 DOLLARS ($2,811,514.63), together with interest
thereon from the date of this Convertible Demand Promissory Note (this
“Note”).  All amounts due under this note shall be paid prior to March 1,
2019.  Interest on the outstanding balance of this Note shall accrue at a rate
of four percent (4.00%) per annum, compounded annually, and shall be payable in
accordance with the terms of this Note.
 
1.           Payment.  The Borrower shall be entitled to prepay or repay all or
any portion of this Note at any time, without premium or penalty.  Payment of
interest shall be made in cash annually in arrears on each March 1 of each
calendar year, commencing on March 1, 2015.  Interest shall be calculated on the
basis of actual number of days elapsed over a year of three hundred sixty (360)
days.  If not sooner paid or converted pursuant to Section 2, the entire unpaid
principal balance of this Note and all unpaid accrued interest shall be due and
payable in full on demand by the Lender, and all unpaid amounts still owing on
March 1, 2019, shall be payable that day.  All payments made by the Borrower
shall be applied first, to any unpaid accrued costs and expenses incurred by the
Lender in connection with this Note, second, to any unpaid accrued interest and
third, to the outstanding principal of this Note.
 
2.           Conversion.  (a) At the election of the Lender, the entire
outstanding balance of this Note will be converted into common stock of the
Borrower on the last day of any calendar quarter (a “Conversion Date”).  The
Lender shall provide the Borrower with written notice of its conversion election
at least twenty days prior to the applicable Conversion Date.  The number of
shares of common stock of the Borrower issuable upon conversion pursuant to this
Section 2 shall be equal to the amount of the outstanding balance of this Note,
together with accrued but unpaid interest thereon, on the applicable Conversion
Date divided by the Conversion Price.  The “Conversion Price” means
$12.1575.  Upon conversion of this Note in accordance with this Section 2, the
Borrower shall be forever released from all of its obligations and liabilities
with respect to this Note.
 
(b) Adjustments. The Conversion Price shall be subject to adjustment from time
to time as follows:
 
(i)           Adjustments for Subdivisions, Combinations or Consolidation of
Common Stock.  In the event the outstanding shares of Common Stock of Borrower
shall be subdivided by stock split, stock dividends or otherwise, into a greater
number of shares of Common Stock, the Conversion Price then in effect with
respect to the Common Shares shall, concurrently with the effectiveness of such
subdivision, be proportionately decreased so that the number of shares of Common
Stock issuable on conversion of any or all of the Note shall be increased in
proportion to such increase in outstanding shares.  In the event the outstanding
shares of Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Conversion Price
then in effect with respect to  the Note shall, concurrently with the
effectiveness of such combination or consolidation, be proportionately increased
so that the number of shares of Common Stock issuable on conversion of any or
all of the Note shall be decreased in proportion to such decrease in outstanding
shares.
 
 (ii)           Adjustments for Reclassification, Exchange and Substitution.  If
the Common Stock issuable upon conversion of any or all of the Note shall be
changed into the same or a different number of shares of any other class or
classes of stock or into any other securities or property, whether by capital
reorganization, reclassification, merger, combination of shares,
recapitalization, consolidation, business combination or other similar
transaction (other than a subdivision or combination of shares provided for
above), the Note shall thereafter be convertible into the number of shares of
stock or other securities or property to which a holder of the number of shares
of Common Stock of the Borrower deliverable upon conversion of such Note shall
have been entitled to upon such transaction.  The provisions of this section on
Adjustments shall similarly apply to successive capital reorganizations,
reclassifications, mergers, combinations of shares, recapitalizations,
consolidations, business combinations or other similar transactions.
 
 
1

--------------------------------------------------------------------------------

 
(iii)           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to an Adjustment,
the Borrower at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to the Noteholder a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based and the Conversion
Price then in effect.  The Borrower shall, upon the written request at any time
by any Noteholder, furnish or cause to be furnished to such Noteholder a like
certificate setting forth (i) such adjustments and readjustments, (ii) the
Conversion Price at the time in effect, and (iii) the number of shares of Common
Stock and the amount, if any, of other property that at the time would be
received upon the conversion of such holder’s Note.
 
(iv)           Rounding.  All calculations under this Section shall be made to
(a) the nearest one hundredth of one cent or (b) the nearest share or (c) the
nearest one hundredth of one percent, as the case may be.
 
(v)  The Borrower shall at all times reserve and keep available for issuance
upon the conversion of the Note the maximum number of each of its authorized but
unissued shares of Common Stock of the Borrower as is reasonably anticipated to
be sufficient to permit the conversion of the Note, and shall take all action
required to increase the authorized number of shares of Common Stock of
Borrower, or any other actions necessary or desirable, if at any time there
shall be insufficient authorized but unissued shares of Common Stock of Borrower
to permit such reservation or to permit the conversion of the Note.


3.           Master Funding Agreement.  This Note is one of the “Convertible
Notes” referred to in that certain Master Funding Agreement executed on April
10, 2014 with an effective date as of January 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Master Funding
Agreement”), by and between the Borrower and the Lender.
 
4.           Default and Remedies.  If the Borrower shall (i) default in the
payment of any amount within five days after the due date thereof or (ii) fail
to perform or observe any term or agreement contained in Section 2, then an
“Event of Default” shall exist.  Without limiting the Lender’s rights under
Section 2, upon the occurrence of an Event of Default and during the
continuation thereof, the Lender may declare this Note to be due and payable,
and the Lender may exercise and shall have any and all rights and remedies
available to it under applicable law and this Note or otherwise and may take any
such action and exercise any such power as it may elect to enforce its rights
and remedies under applicable law and this Note.  No right or remedy herein
conferred upon the Lender is intended to be exclusive of any other right or
remedy contained herein, and every such right or remedy contained herein or now
or hereafter existing at law or in equity or by statute, or otherwise may be
exercised separately or in any combination.
 
5.           Assignment.  The rights and obligations of the Borrower and the
Lender shall be binding upon and inure to the benefit of the permitted
successors, assigns and transferees of the parties hereto, provided that no
transfer or assignment by either the Borrower or the Lender shall be effective
without the consent of the other party (which consent may be withheld in the
sole and absolute discretion).
 
6.           Amendment.  No amendment or waiver of any provision of this Note,
or consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Lender, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
7.           Waiver.  No waiver of any obligation of the Borrower under this
Note shall be effective unless it is in a writing signed by the Lender.  A
waiver by the Lender of any right or remedy under this Note on any occasion
shall not be a bar to exercise of the same right or remedy on any subsequent
occasion or of any other right or remedy at any time.  The Borrower hereby
expressly waives presentment, demand, and protest, notice of demand, dishonor
and nonpayment of this Note, and all other notices or demands of any kind in
connection with the delivery, acceptance, performance, default or enforcement
hereof, except as expressly provided for herein.
 
8.           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, facsimile, electronic
mail, courier service or personal delivery to:
 
Conn Flanigan
American Housing REIT Inc,
1601 Blake Street, Suite 310
Denver, CO 80202


and
for HFE USA, LLC
Frankie Wong
Heng Fai Enterprises Ltd.
24/F Wyndham Place
40-44 Wyndham Street
Central Hong Kong


 
2

--------------------------------------------------------------------------------

 
9.           Governing Law; Venue.  This Note is delivered in and shall be
enforceable in accordance with the laws of the State of Maryland (other than its
conflict of laws principles) and shall be construed in accordance
therewith.  THE BORROWER SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS LOCATED IN THE STATE OF MARYLAND, IN CONNECTION WITH ANY
ACTION OR OTHER PROCEEDING RELATED TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  THE BORROWER IRREVOCABLY WAIVES AND AGREES NOT TO MAKE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OF ANY SUCH COURT OR TO THE LAYING OF VENUE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
The Borrower hereby waives, to the fullest extent permitted by law, any right to
stay or dismiss any action or proceeding under or in connection with this Note
brought before the foregoing courts on the basis of (i) any claim that such
party is not personally subject to the jurisdiction of the above-named courts
for any reason, or that it or any of its property is immune from the
above-described legal process, (ii) that such action or proceeding is brought in
an inconvenient forum, that venue for the action or proceeding is improper or
that this Note may not be enforced by such courts, or (iii) any other defense
that would hinder the levy, execution or collection of any amount to which any
party is entitled pursuant to any final judgment of any court having
jurisdiction.
 
10.           Severability.  In the event any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal or unenforceable,
in whole or in part or in any respect, or in the event that any one or more of
the provisions of this Note operate or would prospectively operate to invalidate
this Note, then and in any such event, such provision(s) only shall be deemed
null and void and shall not affect any other provision of this Note and the
remaining provisions of this Note shall remain operative and in full force and
effect and in no way shall be affected, prejudiced or disturbed thereby.
 
11.           No Personal Liability; No Joint Venture.  Neither the officers or
the directors of the Borrower, nor any person executing this Note on behalf of
the Borrower, shall be liable personally or be subject to any personal liability
or accountability with respect to the obligations of the Borrower under this
Note by reason of the execution of this Note.  Nothing contained in this Note
shall be deemed or construed to have the effect of creating between the Borrower
and the Lender the relationship of principal or agent, or of a partnership or a
joint venture.
 
12.           WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER EACH HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  THE BORROWER AND THE
LENDER EACH CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER OR
THE BORROWER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
13.           Headings.  The headings contained in this Note are solely for the
convenience of the Lender and the Borrower and shall not be used or relied upon
in any manner in the construction or interpretation of this Note.
 
[remainder of page intentionally blank]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused its duly authorized officer to
execute this Convertible Demand Promissory Note as of the date first written
above.
 

 
AMERICAN HOUSING REIT INC.
         
 
By:
/s/ Conn Flanigan       Name: Conn Flanigan       Title: Secretary          

 
 

4

--------------------------------------------------------------------------------